Citation Nr: 1451277	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-11 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel






INTRODUCTION

The Veteran had active duty service in the United States Air Force from June 1965 to November 1969.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2014.  A review of the Virtual VA paperless claims processing system reveals a transcript of that proceeding that has been considered by the Board.  In addition, the Virtual VA electronic folder includes VA treatment records dated from April 2003 to March 2012 and the Veterans Benefits Management System (VBMS) contains VA treatment records dated from February 2012 to September 2013.  These records were reviewed by the Agency of Original Jurisdiction (AOJ) prior to issuance of the September 2013 supplemental statement of the case (SSOC) and have been considered by the Board.


FINDING OF FACT

Since November 15, 2006, the Veteran's PTSD symptoms have been productive of occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veterans' favor, the criteria for a 50 percent rating for PTSD with depressive disorder have been met from November 15, 2006.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran's Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations set forth VA's duty to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The claim arose from the Veteran's disagreement with the rating assigned in connection with the grant of service connection.  Once service connection is granted and the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA's duty to notify the Veteran is satisfied with respect to this issue.

The VCAA also requires VA to make reasonable efforts to help a veteran obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates that VA will help a veteran obtain records more relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records (STRs), his military personnel records, and all relevant, identified, and available post-service treatment records, to include VA treatment records from the Denver VA Medical Center.

The Veteran was medically evaluated in conjunction with his PTSD claim in April 2010 and February 2013.  Both examiners reviewed the Veteran's claims file, considered his complaints, conducted appropriate examinations, and provided complete rationales for all opinions expressed.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claim, as together they addressed the Veteran's symptoms in relation to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311(2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

The Veteran was also provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge (VLJ).  A Decision Review Officer or VLJ who chairs a hearing must fulfill two duties:  (1) the duty to full explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2014); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  Here, at the February 2014 pre-hearing conference and during the hearing itself, the undersigned VLJ identified the issue on appeal.  Transcript (Tr.), page 2.  Information was also solicited regarding the issue on appeal, including the current severity of his PTSD and how it impacts him at work (Tr., page 3-6, 14, 16-19) and in his personal life (Tr., page 6-13, 16, 20-21).  Moreover, the hearing discussion did not reveal any evidence that might have been available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  Significantly, neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the manner in which the Board hearing was conducted.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 383, 394 (1993).

II.  Analysis

In a June 2010 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating effective November 15, 2006.  The Veteran filed a Notice of Disagreement (NOD) in March 2011 with the disability rating assigned.  He asserts that the severity of his PTSD entitles him to a higher rating.  See March 2011 NOD.  The Board agrees and finds that a 50 percent rating, but no higher, is warranted for the Veteran's PTSD since November 15, 2006.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service connected PTSD has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411; however, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.  The current 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

Under the formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact occupational and social impairment.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observeable symptomatology and the plain language of the regulation makes it clear the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vasquez-Claudio, 713 F.3d at 118.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which must provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

The Board notes that there are diagnoses of anxiety disorder and a cognitive disorder.  However, the medical evidence in this case does not distinguish between psychiatric symptoms in evaluating his service-connected PTSD from his other identified disorders.  As such, the Board has considered all of the Veteran's psychiatric symptoms in evaluating his service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).

Considering the pertinent evidence in light of the applicable criteria, the Board finds that an initial rating of 50 percent, but no higher, is warranted for PTSD with depressive disorder since the effective date of service connection.

A March 14, 2006 VA record indicates that the Veteran complained of poor sleep, nervousness, depression, irritability, being easily annoyed with co-workers and family, anger, problems managing his temper, and angry outbursts.  His wife reported that the Veteran's depression and irritability had worsened over the past 5 months and that he had a loss of libido and emotional detachment.  Though he stated he sometimes thought of not being there, he denied a history of suicidal or homicidal ideation.  He reported working in the same construction job for the past 15 years.  He was married with two children.  The Veteran described himself as a loner who faced interpersonal relationship difficulties due to easily losing his temper.  He had received warnings at work for yelling at his peers.  

The Veteran reported experiencing recurrent and intrusive dreams and memories and psychological distress from the cues of the event.  He also stated that he had symptoms of hypervigilance, an exaggerated startle response, and difficulty concentrating.  He further noted that he avoided thoughts, feelings, places, or people related to the trauma.  He described that he had a diminished interest in significant activities, a sense of a foreshortened future, feelings of detachment or estrangement from others, and a restricted range of affect.  On mental status examination the Veteran's manner was cooperative and reasonable.  His speech was normal, his affect was blunted or restricted, and his mood was depressed.  He was not experiencing any unusual thought content such as delusions or obsessions.  He was noted as having a perceptual disturbance of seeing something out of the corner of his eyes that was not there.  The diagnosis was PTSD and a GAF score of 49 was assigned.

A March 28, 2006 VA record, noted that the Veteran felt anxiety all the time and had difficulty relaxing in addition to his sleep problems.  He stated that his anger came on so suddenly that it was difficult for him to prevent.  An April 5, 2006 VA treatment record notes that the Veteran had a neat and groomed appearance.  He related that he feels sad and hopeless at times.  He admitted to having passive thoughts of suicide, but no intention of hurting himself.  Though he reported experiencing mild paranoia, he denied feelings of euphoria.  He also stated that loud noises can trigger flashbacks of his time in Vietnam.  He described moving fast to complete many tasks to cope with his anxiety, but felt that his nerves created difficulty concentrating and thus prevented him from accomplishing more.  He also stated that he experienced memory problems.  His anger was reported as causing problems at home and work.  He had been in trouble at work after throwing things and at home his anger isolated him from family members.  He described having difficulties talking to people.  His speech was again noted as normal and his thought content was found to be without psychosis.  He was noted as having symptoms consistent with PTSD and depression that was likely secondary to his PTSD.  

An April 14, 2006 VA record noted that after starting medication and attending PTSD meetings, the Veteran was working to address some of his problems.  He still worried about his family and mother.  He found it easier to attend the meetings and wondered if the medication was helping.  He also reported that he had talked to family members as rehearsed and it went well, enabling him to hug his daughter.  On May 18, 2006, the Veteran reported during his VA appointment that he avoided thoughts of his recently deceased mother as they made him not want to live, but he denied suicidal ideation.  He also shared that he was able to use the skills he learned from the PTSD and Anxiety education series to stop himself after he began to yell at his daughter.  He expressed a desire to be more social with his wife.  

In a June 16, 2006 VA treatment note, the Veteran presented with his affective baseline of nervous.  He reported that he still experienced nightmares and night sweats and that during one particularly bad nightmare recently he woke up screaming.  He used the techniques he had learned to fall back to sleep.  However, he also described feeling empowered from the treatment he was receiving.  He felt better at work and though he anticipated stress there, he made a plan to address it.  Later on June 29, 2006, he also noted that he was better at deescalating anger.  He went on to describe his sleep as improved.  He noted that he felt he had forgotten a previous appointment because it differed from the group meetings in that it was not a regular part of his schedule.
In an August 29, 2006 VA record, the Veteran reported during his VA appointment that he still felt anxious, rating his anxiety at a 7 to 8 out of 10, but that he was better able to calm himself to a 2 to 3 level.  He also conveyed that he was communicating better with his family and he was fighting less often with his wife. He reported that he had followed up on a homework assignment from a previous appointment and recently spent a day in nature fishing and hiking.  He found it relaxing and peaceful.  In a September 22, 2006 VA record, the Veteran reported that feelings of anger, anxiety, and depression remained, but that the symptoms were lessened.  Though he felt his sleep had improved, he still experienced nightmares and night sweats and slept 5 to 6 hours a night.  He also still felt on guard and experienced intrusive thoughts about Vietnam, but he tried to distract himself from these thoughts.  He was given a GAF score of 51.  On October 18, 2006, the Veteran reported he was doing well.  His sleep had improved and he was now sleeping around 7 hours most nights.  He experienced less anxiety and was able to manage it when it occurred.  He also stated that his relationship with family members and coworkers had improved.  His coworkers and bosses had commented on the changes he had made.  

In a November 15, 2006 VA record, the Veteran reported feelings related to a negative self-image and that times of increased anxiety made it hard for him to think clearly and led to mistakes.  He also stated that he often worried about leaving things unfinished at work.  On December 6, 2006, the Veteran presented as anxious and stuttering, which was typical for him.  He said that while he used to feel anxious all the time, this feeling was significantly less overall now.  When prompted to think about throwing things at work in the past, he felt he was out control and this feeling led to shame, disappointment, and fear.  In a January 31, 2007 VA record, the Veteran reported that things continued to go well both at home and at work.  He said that he still had nightmares, but he could fall back to sleep using relaxation exercises.  He still felt depression, but could bring himself out of it with positive thinking.  He also reported startling easily in crowds, but said that he handled the situations a lot better than he used to.  

A February 13, 2007 VA treatment record noted that the Veteran typically lost control if either the stress level was high or someone was shouting at him.  The Veteran stated that he believed himself to be "a better person now and that he is more in control now."  He felt less shame for past behaviors and he was able to monitor his anxiety and decrease it with coping skills.

During the April 2010 VA examination, the Veteran presented as well groomed with an anxious affect.  He expressed feeling suicidal ideation 2 to 3 times a month, but had no plan to commit suicide and no current such feelings.  He denied any history or current feelings of homicidal ideation.  The examiner noted that the Veteran had benefited from VA treatment in the past.  The Veteran reported that he experienced recurrent images or thoughts, nightmares 3 to 4 times a week and would often awaken every 2 to 3 hours.  His wife also noted that he would startle awake swinging if touched when sleeping.  He had lack of motivation and energy.  Additionally, the Veteran experienced a discomfort with crowds and social situations.  The Veteran also explained that he avoided discussing Vietnam.  Triggers for psychological reactivity included the smell of diesel fuel, smoke, and the sound of helicopters.  The Veteran reported experiencing frustration and low tolerance.  The Veteran's wife denied domestic violence, but stated that he had yelled and thrown objects at family members.  At work, he also had thrown objects in anger.  The Veteran reported receiving warnings at work over 10 times.  The Veteran had held the same job for the past 19 years and stated that he had never missed work as a result of mental health issues.  Day to day, he maintained a routine of going to work and coming home at certain times.  The examiner noted that his wife of 25 years seemed supportive.

The Veteran also noted that he has difficulty concentrating at work and often became confused.  On the Saint Louis University Mental Status Examination (SLUMS), he scored 15 out of 30 points.  This score was described as very poor.  He had difficulty recalling a list of items, recalling the details of a short story, and demonstrating the correct time.  He was oriented to date, time, and place.  Though his speech was slow, his conversation was normal and he related his history in a logical and sequential manner.  He denied any symptoms of panic attacks and there were no obsessive behaviors, mania, or hallucinations noted.  The diagnosis was PTSD; depressive disorder, NOS; and cognitive disorder, NOS.  The examiner stated that his PTSD and depressive disorders led to an occasional decrease in work efficiency and intermittent periods of inability to perform occupational takes, but that he was generally satisfactory functioning.  A GAF score of 52 was assigned.

In a September 22, 2010 VA treatment record, the Veteran reported that it was his first visit to VA after a few years.  He experienced occasional anxiety and depression, with 4 to 5 episodes occurring over the past 2 weeks.  He explained that the episodes typically last an hour or less and that he copes by using breathing exercises and thinking pleasant thoughts.  He stated that he had passing thoughts of suicide 5 to 6 months ago, but no active thoughts and no plan.  

In a February 18, 2011 appointment with a VA Licensed Clinical Social Worker, the Veteran complained of anxiety and depression that was so disruptive that he had trouble sleeping and concentrating every day.  He also stated that he was not currently taking any psychiatric medications.  He still experienced trouble communicating with his family and showing them affection.  He reported that he had bad dreams and night sweats.  In addition, he informed the social worker that he had visions of things like shadows as well as hearing voices.  He elaborated that these events occurred years ago.  The Veteran told the social worker that he had thought of harming himself with a gun or through drowning.  He further stated that he would never follow through with these thoughts.  A February 18, 2011 VA record described the Veteran as having a long history of PTSD and depressive symptoms.  The Veteran stated that he did not believe he would ever try to harm himself because he had experienced these symptoms for a long time and made no attempt at self-harm.  The note deemed his intent of self-harm as 1 out of 10.  It further stated that while the Veteran had risk factors for suicide, there was no evidence to suggest that he was imminently at risk.

During a March 21, 2011 appointment with the same VA social worker, the Veteran reported that he had successfully completed his homework of hugging his daughter and wife.  He was less comfortable being affectionate with his son.  The Veteran was described as critical towards himself and not comfortable talking both at home or work.  At another appointment with his VA social worker on April 5, 2011, he presented with depressed and anxious mood.  He was described as having nonspontaneous speech, good judgment, and logical thought processes.  He again denied suicidal ideation and stated that had not yet noticed any benefits from medication.  Later at his April 19, 2011 appointment, he reported to his VA social worker that the medication helped him.  He stated that he felt calmer at work and could think more clearly.  In addition, he was able to call two people as assigned previously.  

During his May 3, 2011 VA appointment, his social worker noted that the Veteran did not like to talk about Vietnam and became upset when the topic was introduced.  A May 22, 2011 VA record described the Veteran as jittery and nervous.  He complained of anxiety, difficulty concentrating, and difficulty sleeping.  He stated that his nightmares occurred 3 to 4 times a month and that he continued to have cold sweats.  He experienced intrusive thoughts about Vietnam several times each week.  He reported that he still did not like crowds or being social.  He noted that his temper had decreased, but that he still had occasional outbursts.  At his July 7, 2011 VA appointment, the Veteran was described as being in a good mood with normal speech and logical thought processes.  He denied suicidal ideation.  The medication was noted as helping him control his irritability, temper outburst, anxiety, and emotional numbing.  In a July 19, 2011 VA treatment record, the Veteran reported anxiety about an upcoming wedding.  He reported being helped by the medication as he did not react to the stress by throwing objects or yelling.  A July 20, 2011 VA record recommended for the Veteran's medication dosage to be increased as still experienced anxiety around crowds.

During his September 27, 2011 appointment with his VA social worker, the Veteran reported he had been feeling fairly good and he was described as well groomed.  He described being less anxious at work and able to converse with co-workers.  He was also comfortable talking with friends and successfully participated in a camping trip with another family.  He reported that during a recent job at an Air Force base, the noises made him think of Vietnam and forget where he was.  He still had nightmares and these events prevented him from going back to sleep.  He again denied suicidal ideation and had a negative screen for depression.   During his December 19, 2011 appointment with his VA social worker, the Veteran stated "as a whole I'm doing a lot better."  He was described as taking his medication and managing his symptoms well.  At his February 16, 2012 VA appointment, his social worker noted that the Veteran had a worried and anxious mood.  He had lost his temper with daughter and apologized to her.  However, the Veteran noted that only experiencing one incident with his temper made him feel that he was doing well on the medication.

In an April 10, 2012 VA record, his social worker noted that the Veteran continued to have PTSD symptoms, anxiety, and depression.  The Veteran was upset because his job was stressful and he was yelled at during work.  He was described as well groomed, having normal speech, and experiencing logical thought processes.  He denied feeling hopeless, having a plan to harm himself, or having access to weapons.  He was deemed to have a low risk of suicide.  During a December 28, 2012 VA appointment, he reported that to his social worker that he could not proceed with retirement plans due to financial issues.  Though he still felt anxious, he reported doing "fairly good."

In a July 2012 letter, the Veteran's VA social worker stated that the symptoms of the Veteran's PTSD persisted despite treatment.  These symptoms affected his ability to perform at work.  She described his anxiety as intense and that he experienced communication issues and made simple mistakes.  She explained that the Veteran was isolated from his family and that he experienced difficulty communicating or being affectionate with them.  These isolation and communication issues also occurred when trying to maintain outside friendships.  She also stated that the Veteran was no longer interested in pleasurable activities he used to enjoy and this disinterest led him to refuse invitations from friends.  Additionally, he was uncomfortable in crowds and hypervigilant, wanting maintain control of his surroundings.  She noted that medication improved his anger and irritability.

On February 19, 2013, the VA treatment records note that the Veteran had a positive screen for depression.  The Veteran affirmatively answered that he was feeling hopeless about the present or future, but he denied that he currently had any thoughts about taking his own life.  On May 24, 2013, a VA note described the Veteran as presenting with a very depressed mood.  He explained that he had been out of his medication for several months and that he did better with an antidepressant.  He also stated that he resumed his previous behavior of not talking to his wife.  He reported thoughts of leaving his wife, but their relationship had been helped by attending weekly church meetings.  He denied suicidal ideation.  On June 23, 2013, the Veteran's VA social worker noted that after 2 weeks on his anti-depressant, the depression had not improved.  He was stressed due to home remodeling and work schedule demands.  He explained that he worried about everything, was not socializing, felt best alone, and had no plans for pleasurable activities.  He again denied suicidal or homicidal ideation.  The VA social worker determined that his depression was at the same level as their first meeting in September 2010.  At his July 31, 2013 appointment with his VA social worker, the Veteran requested couple's counseling.  

An August 2013 letter to the Veteran included in his VA treatment records recommended an increased dosage for his antidepressant.  The Veteran later reported during his September 10, 2013 VA appointment with his social worker that he did not feel the new medication was effective.  He was depressed and flat, saying he experienced good and bad days.  He was also dealing with marital difficulties because he was not sufficiently communicative or affectionate with his wife.  He again expressed his interest in couple's counseling.  In an addendum, the social worker again stated he was just as depressed as when he first started treatment.

In the February 2013 VA examination, the examiner noted many of the symptoms from the April 2010 VA examination.  The Veteran presented as well groomed with an anxious affect and normal speech.  He again reported memory problems and scored 20 out of 30 points on the SLUMS examination.  The examiner placed this score as well below the normal range.  The Veteran was still married, now for 27 years, and communicated with his daughter, but not his son.  The Veteran again denied domestic violence, but noted that he had threatened to hit his daughter 7 to 8 months ago.  He still felt irritable and engaged in verbal altercations with his wife when at home.  At work, he denied engaging in physical altercations, but had difficulty getting along with coworkers.  However, he reported having fewer problems at work now.  He stated that he had prompt attendance at work and that his sleep problems did not impact his productivity.

In addition to sleeping 3 to 4 hours a night, the Veteran reported having nightmares 3 to 4 times a month.  He also experienced flashbacks about the military 3 to 4 times a month.  He explained that he felt unsafe in crowds and anxious in social situations.  He also expressed that he still felt detached and isolated.  Though the Veteran reported a depressed mood and feelings of worthlessness, he denied both suicidal and homicidal ideation.  The Veteran reported that he often heard his deceased mother talking to him.  He also felt as though someone was touching him on the back when no one was there.  He further stated that he felt anxious all the time and experienced intrusive thoughts about work every day.  He described himself as more anxious at work than at home.  He also reported having panic attacks 4 to 5 times a month.  The diagnosis was PTSD and anxiety disorder.  A GAF score of 52 was assigned.  The examiner opined that the severity of his PTSD had not increased. 

The Board finds that the aforementioned medical evidence reflects that the Veteran's symptoms are representative of a 50 percent rating throughout the appeal period.  As noted above, under the General Rating Formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity.  In making that determination, the Board looks, in part, to whether there is evidence of symptoms such as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment;  impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

In this case, the Veteran was not described as having a speech impairment and he did not experience panic attacks more than once a week.  However, the medical evidence frequently describes his affect as anxious, restricted, and blunted.  He also consistently claimed to experience memory problems from April 2006 onward.  At his hearing, the Veteran reported that he would need to be given a complex command multiple times before being able to execute it.  See Tr., page. 19.  The Veteran also noted that he finds it necessary to redo tasks others have already completed at home until they are done to his standards.  See Tr., page 13.  At work, the Veteran also stated that he repeats processes and double checks his work.  See Tr., page 4-5, 13.  He indicated in his April 2006 VA Treatment record that he had difficulty remembering appointments outside of his set routine.  In addition, he was given a low score on the SLUMS examination in both April 2010 and February 2013.  The Veteran reported that his current condition led to reduced reliability and productivity at work.  See Tr., page 14.

The Veteran also has difficulty in establishing and maintaining effective work and social relationships.  His friend reported that the Veteran was more distant after Vietnam.  See Buddy Statement, received November 2012.  He and his wife considered a divorce, but ultimately decided to remain married after participating in a workshop.  See Tr., page 10.  During his February 2013 VA Examination, he reported that he does not communicate with his son.  His daughter also reported that the Veteran had problems being affectionate with her.  See Daughter's Statement, received November 2012.  Moreover, he has been noted to have difficulty maintaining outside friendships.  See July 2012 VA Social Worker Letter.  In addition, it is clear that he has disturbances of motivations and mood.  The medical evidence describes him as lacking motivation to do activities he once enjoyed.  See March 2006 VA Treatment Record; July 2012 VA Social Worker Letter.  Both VA examiners in April 2010 and February 2013 agreed that he had depression that was related to his PTSD.
  
Importantly, however, he Board finds that at no point during the appeal period did the Veteran's PTSD symptoms as a whole meet the criteria for a 70 percent rating.  Since November 15, 2006, the Veteran's PTSD has not been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Veteran did not exhibit symptoms such as a speech impairment, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, and neglect of personal appearance and hygiene.  Although the Veteran did demonstrate impaired impulse control, some recent delusions/hallucinations, and some difficulty in adapting to stressful circumstances, these symptoms when considered with the other components of his PTSD do not justify a 70 or 100 percent rating.

In addition, the medical evidence does not reflect that the Veteran has suicidal ideation that is consistent with a 70 percent rating.  The Veteran denied a history of suicidal ideation in March 2006, though he stated he occasionally thought of not being there.  He again brought up passive thoughts of suicide in April 2006, but stated that he had no plan to hurt himself.  He denied thoughts of suicide after his mother's death in May 2006.  In April 2010, he stated that he thought of suicide 2 to 3 times a month, but he had not made a plan.  In April 2012, he was deemed to have a low risk of suicide.  He again denied suicidal ideation in February 2013.  The Veteran's representative also stressed that he is not suicidal.  See Tr., page 11.  The infrequent nature of these symptoms and the lack of a verbalized plan show that they should not be categorized under a 70 percent rating.

There is also some evidence of impaired impulse control and unprovoked irritability with periods of violence.  The VA medical records note that the Veteran has thrown tools at work and objects at home.  The medical evidence reflects that he has continuously struggled with issues involving anger and irritability.  The February 2013 VA Examination notes that while he does not have a history of domestic violence, he has screamed at his family members and threatened his daughter with acts of violence.  The statements submitted by his wife and daughter, both received November 2012, reflect that they are wary of him enough to believe themselves under threat of physical harm during one of his outbursts.  The Veteran has also reported that he kicked his dog when he was angry at the animal for soiling the carpet.  See Tr., page 16.  However, the February 2013 VA examination notes that he does not get into physical altercations with others.

The medical evidence also demonstrates that the Veteran experienced some hallucinations and delusions.  At his VA intake appointment in March 2006, he stated seeing something out of the corner of his eyes that was not there.  This issue was not noted in any of his subsequent VA medical records.  In February 2011, he stated that he had experienced visions of shadows and heard voices in the past.  In the February 2013 VA examination, the Veteran for the first time reported that he heard his deceased mother speak to him.  In addition, he said that he felt someone touching his back when no one was there.  These were not, however, noted to be persistent.  

As discussed above, the Veteran noted that he often repeats certain tasks and wants chores done to his standards.  However, the evidence does not indicate that these are obsessional rituals or that this behavior interferes with routine activities.  The April 2010 and February 2013 VA examiners did not note any obsessive behaviors.  If these behaviors are present, the Veteran stated that they do not interfere with his ability to report for work.  See Tr., page 14.  In addition, the April 2010 VA examiner described the Veteran as having a set daily routine and made no note of whether certain behaviors interfere with this routine.  Therefore, the record preponderates against finding that the Veteran had obsessional rituals that interfered with routine activities.

As the Veteran was consistently described in the medical evidence as well-groomed, the evidence also does not demonstrate that that the Veteran has neglected his personal appearance and hygiene.  In addition, the medical evidence does not reflect that he had circumstantial, circumlocutory, or stereotyped speech.  The Veteran did claim to experience difficulty in adapting to stressful circumstances.  See Tr., page 17.  He also stated that if he was not in a high pressure situation, he would be able to "find himself" and work within his job's time constraints.  See page 3.  The Veteran also reported that he lives in a constant state of anxiety or panic and that this leads to depression.  See page 19.  However, the evidence reflects that these symptoms do not affect his ability to function enough to warrant a 70 percent rating.  He reported that he is able to report for work on time and maintain a daily routine.    
  
Though the evidence demonstrates that the Veteran had difficulties in maintaining effective family and work relationships, the evidence does not reflect that he was unable to do so.  VA treatment records show that the Veteran achieved some success in reaching out to family members, such as his daughter in April 2006 and March 2011.  In addition, the VA treatment records note that he was able to call people in April 2011 and he participated in a camping trip with friends in September 2011.  The evidence reflects that despite his problems, the Veteran has been able to maintain a marital relationship for more than 25 years and made efforts to preserve his relationship with his daughter.  The April 2010 VA examiner also described his wife as supportive.  In addition, although he finds it difficult to establish social relationships with his co-workers, the Veteran's job longevity indicates that he is equipped enough to maintain the types of work relationships necessary to keep his job.  Thus, the preponderance of the evidence demonstrates that the Veteran did not have an inability to establish and maintain effective relationships.  Significantly, both VA examiners in April 2010 and February 2013 opined that the Veteran's psychiatric symptoms were only productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (e.g., the criteria for a 30 percent rating).  For these reasons, the Board finds that the Veteran did not meet the criteria for a rating in excess of 50 percent during the appeal period.

In reaching this decision, the Board considered the GAF scores.  The assigned GAF scores during the relevant time period ranged from 49 to 52.  Under the DSM-IV, GAF scores from 41 to 50 are indicative of serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupation, or school functioning (e.g., no friends, unable to keep a job).  Global assessment of functioning scores from 51 to 60 are indicative of moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or c-workers).  These support a 50 percent rating and do not mandate the assignment of a 70 or 100 percent evaluation as they indicate serious symptoms, and the a50 percent evaluation acknowledges reduced reliability and difficulty with relationships.  In consideration of the Veteran's total symptomatology during this period, the Board finds that the evaluation of PTSD with major depression more closely represents a 50 percent rating for this period.

The Board considered the application of other various provisions, including 38 C.F.R. § 3.321(b)(1) for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned scheduler evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria reasonably describe the Veteran's disability and symptomatology.  The Veteran has described symptomatology involving sleep impairment, nightmares, intrusive thoughts, depression, anxiety, hypervigilance, memory and concentration problems, irritability, and anger outbursts.  The impact of such psychiatric symptoms on occupational and social functioning is specifically contemplated in the General Rating Formula.  Furthermore, the General Rating Formula provides for higher ratings for PTSD.  Hence, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the Rating Schedule, the assigned scheduler ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

In reaching this decision, the Board considered the Veteran's lay statements.  The Veteran is competent to report his psychiatric symptoms, including depression, anxiety, nightmares, difficulty sleeping, and social isolation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1366-67 (Fed. Cir. 2007).  The Board also finds his statements to be credible and consistent with the evaluation assigned.  To the extent he argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained healthcare professionals are of greater probative weight than the Veteran's general lay assertions.  In consideration of the above, the Board finds that a 50 percent rating, but no higher, is warranted for PTSD from November 15, 2006.


ORDER

A 50 percent rating for PTSD with depressive disorder from November 15, 2006 is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.


____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


